Citation Nr: 0015562	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue and 
male-pattern hair loss on a direct basis and as due to an 
undiagnosed illness.

2.  Entitlement to service connection for pharyngitis, a back 
disorder, and a bilateral knee disorder.

3.  Entitlement to an initial evaluation in excess of 
10 percent for Bell's palsy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to March 
1992.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO granted entitlement to service 
connection for Bell's palsy and assigned a 10 percent 
disability evaluation, effective January 22, 1996.  The RO 
also denied claims of entitlement to service connection for a 
back disorder, a bilateral knee disorder, headaches, male-
pattern hair loss, pharyngitis, and tiredness.

In August 1997, the RO denied entitlement to pension 
benefits.  A notice of disagreement with the this 
determination has not been received, and thus this claim is 
not otherwise considered part of the current appellate 
review.

In October 1997, the RO affirmed the denial of an evaluation 
in excess of 10 percent for Bell's palsy and the denials of 
entitlement to service connection for male-pattern hair loss, 
a back disorder, a bilateral knee disorder, headaches, and 
pharyngitis.  The RO deferred the issue of entitlement to 
service connection for tiredness pending a VA examination.

In March 1998, the RO amended the veteran's claims to include 
entitlement to service connection for hair loss and 
"tiredness" as being due to an undiagnosed illness.

This case was previously before the Board of Veterans' 
Appeals (the Board) in October 1998.  The Board referred the 
issue of entitlement to service connection for an eye 
disorder to the RO for consideration.  The record reflects 
that the RO has not considered such claim, and the Board 
refers this claim again to the RO for consideration.

The Board remanded the claims on appeal to the RO for 
additional development, to include VA examinations; 
notification of 38 C.F.R. § 3.655 as to failing to report to 
scheduled VA examinations; and for adjudicative actions.

In July 1999, the RO affirmed the May 1996 rating decision.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for a low 
back disorder, a bilateral knee disorder, and headaches are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
pharyngitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claims of entitlement to service connection for male-
pattern hair loss and fatigue due to an undiagnosed illness 
based on Southwest Asia service during the Persian Gulf War 
or inception during service is not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

3.  Bell's palsy is manifested by no more than moderate 
incomplete paralysis of the seventh cranial nerve.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
pharyngitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claims of entitlement to service connection for 
fatigue and male-pattern hair loss as due to an undiagnosed 
illness or on a basis other than an undiagnosed illness are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an initial evaluation in excess of 
10 percent for Bell's palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Southwest Asia from January 13, 1991, 
to April 25, 1991.

Service medical records show the veteran was seen in April 
1988 with a productive cough.  The examiner stated the throat 
and tonsils were enlarged but without exudate.  The 
assessment was viral upper respiratory infection and to rule 
out strep.

In August 1988, he was seen with head and nasal congestion, 
sore throat, and a cough without phlegm.  Examination of the 
throat revealed mild oropharyngeal erythema with tonsillar 
edema, crypts, and one pustule on the anterior right side.  
The assessment was upper respiratory infection.

In January 1991, the veteran presented with a sore throat and 
complaints of feeling feverish with chills.  Examination of 
the throat was positive for erythema and moderate lymphoid 
patches on the uvula.  There was no post nasal drip.  The 
tonsils were increased bilaterally with pustules.  The 
relevant assessment was strep pharyngitis.

The veteran was placed on clinical evaluation for several 
days in January 1991 due to the pharyngitis.  Within three to 
four days, it was noted that the pharyngitis was resolving.  

In April 1991, the veteran reported that he had a sore 
throat.  Examination of the throat was negative for erythema, 
post nasal drip, or exudate.  No diagnosis was entered.

A July 1991 medical record shows a diagnosis of Bell's palsy.

In February 1992, clinical evaluations of the head, mouth and 
throat, lower extremities, and spine were normal.  
Additionally, the veteran denied ear, nose and throat 
trouble; recurrent back pain; and trick or locked knee.

A May 1996 VA examination report reveals the veteran reported 
two recurrent episodes of Bell's palsy since service-one in 
1995 and one in the early months of 1996.  He complained of a 
persistent feeling of numbness in his teeth and blurry vision 
with the left eye.  The veteran reported having left frontal 
headaches, which were associated with photophobia.  He denied 
nausea and vomiting in relation to the headaches.  He 
reported that he had been hospitalized in Beaumont for 
evaluation of these symptoms.  He also reported throat pain, 
night sweats, persistent numbness of the left side of the 
face and low back pain without any radiation.  The veteran 
stated he had chronic difficulty with fatigue.

Physical examination revealed no aphasia or apraxia.  As to 
cranial nerves II, the pupils were equal, round, and reactive 
to light and accommodation.  The visual fields were full to 
confrontation, and the fundi were benign.  As to cranial 
nerves III, IV, and V, facial sensation was intact.  Corneal 
reflexes were intact bilaterally.  As to cranial VII, the 
veteran had a slight droop of the right corner of the mouth 
and slight weakness of orbicularis oculi strength.  He had 
good frontalis movement.  The examiner noted the veteran 
tended to blow out the left side of the corner of his mouth.  
Motor strength showed normal tone and no atrophy.  Strength 
was intact throughout.  Deep tendon reflexes were 2+ and 
equal.  Knee jerks were absent.  

The relevant impressions were (1) history of Bell's palsy 
with recurrence on the same side of the face and some minimal 
findings of left facial weakness compatible with recovery 
from Bell's palsy; (2) headaches, possibly migraine and 
variant.  


The examiner stated there was no clear relationship to the 
veteran's complaint of Bell's palsy or service record; (3) 
chronic fatigue of uncertain significance; and (4) complaint 
of low back pain with no abnormality on examination.

A separate May 1996 VA examination report shows that the 
veteran reported frequent strep throats, which had started 
approximately four years prior.  He stated that prior to his 
having strep throat in service, he had not had any unusual 
number of incidences in the past.

The veteran stated his hair loss began in 1992.  The examiner 
noted it was typical of male-pattern hair loss.  The veteran 
reported a gradual onset of pain in his knees and low back.  
He stated the pain in his knees would get worse with 
increased walking, standing, and going up and down the 
stairs.  He also reported discomfort when there was a change 
in the weather.  The discomfort in his back was reported to 
get worse with increased activity.

Physical examination revealed no mucosal lesions in the 
mouth.  As to the back, the area was limited for flexion to 
approximately 30 degrees and extension to approximately 
0 degrees.  His extremities had good, equal bilateral 
peripheral pulsations.  There was tenderness on squatting in 
the knees and tenderness bilaterally on palpation of the 
tibial plateau.  Neurological examination was intact and 
active.  Deep tendon reflexes were 2+ and symmetrical.  Motor 
strength and sensory systems were intact.

The assessments were recurrent pharyngitis; male-pattern hair 
loss; patellofemoral syndrome, bilateral knees; and low back 
pain secondary to ligamentous strain.

X-rays taken of the bilateral knee in May 1996 revealed 
normal right and left knee studies.  X-rays taken of the 
lumbar spine at that time revealed minimal superior anterior 
spurring of the L4 vertebral body endplate and shallow 
Schmorl's node at the inferior endplate of L5.





A November 1996 VA outpatient treatment report shows the 
veteran was seen for his Bell's palsy.  Examination of 
cranial nerve VII revealed mild decreased [illegible].  
Examination of cranial nerve V revealed decreased sensation 
to pin prick and light touch of the left side of the face.  
The examiner stated the other cranial nerves were intact.  
The impression was recurrent cranial nerves VII and V palsy.

The evidence of record establishes that the veteran failed to 
report for VA examinations that had been scheduled in March 
1998.

One of the purposes of the Board's October 1998 remand was to 
allow the veteran to be informed of the regulation which 
governs the failure to appear for a VA examination, see 
38 C.F.R. § 3.655 (1999), as the veteran had not been 
provided with a copy of the regulation.  Additionally, the 
Board remanded the claims to the RO for the veteran to be 
allowed another opportunity to appear for scheduled VA 
examinations, to include a Persian Gulf examination.

The record shows that the veteran failed to report to VA 
examinations scheduled in February 1999.  In an April 1999 
letter, the RO informed the veteran that he would be 
scheduled for VA examinations and would be informed of the 
date and time to report for such examinations.  The record 
shows that the veteran failed to report for the VA 
examinations scheduled in April 1999.

In a July 1999 letter, the RO informed the veteran that he 
had failed to report to VA examinations in both February 1999 
and April 1999 and asked that he submit his reason for 
failing to report.  No response has been received from the 
veteran.

An August 1999 report of contact shows that the RO attempted 
to contact the veteran directly at his house and through his 
representative, both without success.



38 C.F.R. § 3.655 (1999)

The Board notes that pursuant to 38 C.F.R. § 3.655(b) (1999), 
when a claimant without good cause fails to report for 
examination in connection with an original claim for service 
connection, such as the case here, the claim will be based 
upon the evidence of record.  However, the Secretary must 
show a lack of good cause for failing to report.  Further, VA 
has a duty to fully inform the veteran of the consequences of 
the failure to undergo the scheduled examination.

The Board finds that VA has complied with the requirements of 
38 C.F.R. § 3.655(b) in that the veteran has been informed of 
the consequences of failing to appear for a VA examination by 
the Board's October 1998 remand, he has been scheduled for VA 
examinations on two, different occasions where the notices 
were sent to the correct address, and he has been given the 
opportunity to establish good cause as to why he failed to 
report.  

Thus, the Board finds that adjudication of the veteran's 
claims at this time is proper.

Since all the claims on appeal are in connection with an 
original claim for service connection, the Board will base 
its decision upon the evidence of record in accordance with 
the regulation.  See 38 C.F.R. § 3.655(b).

Service Connection Criteria

Service Connection-In General

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  






Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  


Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Persian Gulf Veterans and Undiagnosed Illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).




A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

Service Connection Analysis

After careful review of the evidence of record, the Board 
finds that the veteran's claims of entitlement to service 
connection for pharyngitis, male-pattern hair loss, and 
fatigue are not well grounded, to include consideration of 
the claims of entitlement to service connection for fatigue 
and male-pattern hair loss as being due to an undiagnosed 
illness.  See Caluza, 7 Vet. App. 498; VAOPGCPREC 4-99.

As to the claim of direct service connection for pharyngitis, 
the veteran has stated that he had pharyngitis in service, 
which is substantiated by the service medical records.  He 
has not claimed that he developed male-pattern hair loss 
while in service, nor has he stated that he developed fatigue 
in service.  The veteran's claim fails because he has not 
brought forth competent medical evidence of a nexus between 
the diagnoses of recurrent pharyngitis, male-pattern hair 
loss, and chronic fatigue and service.  See Caluza, 7 Vet. 
App. 498.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
The Board is aware that the service medical records show that 
the veteran had pharyngitis for about one week in January 
1991.  However, subsequent to that bout of pharyngitis, there 
was no showing of recurrent pharyngitis.  Thus, the service 
medical records do not show that he developed chronic 
pharyngitis in service, and there have been no current 
findings of such.

When examined in May 1996, the veteran reported that he had 
not had pharyngitis prior to service and had developed it 
during service.  However, he did not report post service 
incidences of pharyngitis.

Also, there is no medical evidence of a relationship between 
the diagnoses of pharyngitis, male-pattern hair loss, and 
fatigue and any alleged continuity of symptomatology, though 
it is not clear that the veteran is definitively alleging 
such continuity.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage, 10 Vet. 
App. 488.

Although the examiner entered a diagnosis of chronic fatigue, 
the addition of the word "chronic" to the diagnosis does 
not establish a nexus to service, as such addition is clearly 
based upon history provided by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).

The Board notes that the examiner made no clinical findings 
in the May 1996 VA examination reports related to the 
veteran's contention of fatigue.

Although the veteran has stated that he has pharyngitis, 
male-pattern hair loss, and fatigue that is due to service, 
he is a lay person, and his opinions are not competent to 
well ground the claims of entitlement to service connection 
for these disorders.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  The veteran's unsupported 
opinions do not give rise to well-grounded claims.

As to the claims of entitlement to service connection for 
male-pattern hair loss and fatigue as being due to an 
undiagnosed illness, the Board reiterates the four 
requirements for a well-grounded claim for service connection 
for an undiagnosed illness under 38 C.F.R. § 3.317: the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99.

The Board notes that the veteran has met the first element in 
establishing a well-grounded claim for undiagnosed illness-
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He served in Southwest Asia from 
January 1991 to April 1991.

However, the veteran's claims fail because he has not met the 
other elements that the Office of General Counsel established 
in determining whether a claim for service connection for 
undiagnosed illness is well grounded.

As to service connection for fatigue, the veteran has not 
brought forth objective signs that he has fatigue.  Rather, 
the examiner entered a diagnosis of chronic fatigue without 
having reported objective signs of such.  Regardless, the 
Board will accept such diagnosis and concede that the veteran 
has fatigue.  However, the veteran has not brought forth 
evidence of proof of objective indications of a chronic 
disability related to fatigue or proof that the chronic 
disability is the result of an undiagnosed illness.  The 
examiner stated in the May 1996 report that the diagnosis of 
fatigue was of "uncertain significance."  The Board does 
not find that such statement provides a finding that fatigue 
is a result of an undiagnosed illness.

As to service connection for male-pattern hair loss, the 
veteran has brought forth a current diagnosis of male-pattern 
hair loss.  However, his claim fails because he has not 
brought forth evidence that his male-pattern hair loss is the 
result of an undiagnosed illness.

Accordingly, the claims of entitlement to service connection 
for fatigue and male-pattern hair loss, as due to an 
undiagnosed illness, are not well grounded.  See VAOPGCPREC 
4-99.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in December 1996.

Additionally, the Board remanded these claims to the RO for 
additional development, to include VA examinations, and 
adjudicative actions.  The veteran was given several 
opportunities to appear for VA examinations but failed to 
report.

Finally, he did not respond to the October 1997 letter, 
wherein the RO asked the veteran to substantiate his claims 
of entitlement to service connection for fatigue and male-
pattern hair loss as being due to an undiagnosed illness, or 
the January 1999 letter, wherein the RO asked the veteran to 
provide the names of health care providers that had treated 
him for his claimed disabilities.

It must be noted that the duty to assist the veteran is not a 
"one- way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Specifically, when an accurate and comprehensive 
VA examination is found to be necessary in order to fully 
evaluate a claim, the veteran is required to cooperate with 
that examination.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Hayes v. Brown, 5 Vet. App. 60 (1993).

Clearly, the veteran has not cooperated with VA's attempt to 
assist him with his claims.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 
77-78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for pharyngitis, fatigue, and male-pattern hair loss are not 
well grounded, the doctrine of reasonable doubt has no 
application to these claims.

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for an evaluation in excess of 10 percent for 
Bell's palsy, the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability evaluation.  

In a claim for a greater original evaluation after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under Diagnostic Code 8205, moderate incomplete paralysis of 
the fifth (facial) cranial nerve warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8205 (1999).  Severe incomplete paralysis of the fifth 
cranial nerve warrants a 30 percent disability evaluation.  
Id.  Complete paralysis of the fifth cranial nerve warrants a 
50 percent disability evaluation.  Id.

Such evaluations are dependent upon relative degree of 
sensory manifestation or motor loss.  Id. at Note.

Under Diagnostic Code 8207, moderate incomplete paralysis of 
the seventh (facial) cranial nerve warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8207 (1999).  Severe incomplete paralysis of the seventh 
cranial nerve warrants a 20 percent disability evaluation.  
Id.  Complete paralysis of the seventh cranial nerve warrants 
a 30 percent disability evaluation.  Id.

Such evaluations are dependent upon relative loss of 
innervation of facial muscles.  Id. at Note.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Evaluation Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for Bell's palsy is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).




In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected Bell's palsy are sufficient to conclude 
that his claim for an initial evaluation in excess of 
10 percent is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that as a result of the October 1998 
Board remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  In this regard, the veteran has been given 
the opportunity to submit additional evidence, which 
opportunity he has ignored.  Additionally, he has been 
scheduled for VA examinations on three occasions and has 
failed to appear for all of them.  

Thus, the Board is unaware of any additional evidence, VA or 
non-VA, which has not already been requested and/or obtained 
in connection with the current appeal as to this issue.  
Therefore, the Board finds that consideration of the 
claimant's appeal is accordingly proper at this time.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for Bell's palsy.  
In the May 1996 examination report, the examiner made a 
specific finding that the veteran had minimal findings of 
left facial weakness as a result of the Bell's palsy.  In 
November 1996, the examiner noted that there was decreased 
sensation in cranial nerves V and VII.  Such findings are 
indicative of no more than a 10 percent evaluation under 
Diagnostic Codes 8205 and 8207.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8205, 8207.

An evaluation in excess of 10 percent for Bell's palsy is not 
warranted.  There is no evidence to substantiate a finding of 
severe incomplete paralysis of either the seventh cranial 
nerve or the fifth cranial nerve.  See id.  Thus, no more 
than a 10 percent evaluation is available for the veteran's 
Bell's palsy.

The Board is aware that in the November 1996 outpatient 
treatment report, the examiner stated there was decreased 
sensation in both the fifth cranial nerve and the seventh 
cranial nerve.  Separate evaluations for the fifth cranial 
nerve and the seventh cranial nerve may not be granted, as 
that would be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1995).  The medical evidence 
establishes that the loss of sensation to the veteran's face 
constitutes the same disability.  Esteban, 6 Vet. App. at 
261.

The veteran is competent to report his symptoms.  To the 
extent that he has stated that his Bell's palsy is worse than 
the initial evaluation assigned, the medical findings do not 
support his assertions.  The clinical findings establish that 
the veteran's Bell's palsy is no more than 10 percent 
disabling.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for Bell's palsy.  
Gilbert, 1 Vet. App. at 53.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
veteran the criteria for extraschedular evaluation, it did 
not actually discuss them in light of his claim for increased 
compensation benefits.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's Bell's palsy has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
Bell's palsy.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Thus, referral of the case to the Director or the Under 
Secretary for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 
9 Vet. App. 337; Floyd, 9 Vet. App. 88; Shipwash, 8 Vet. 
App. at 227.  


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for pharyngitis, the appeal 
is denied.

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for fatigue and male-
pattern hair loss as due to an undiagnosed illness or on a 
basis other than an undiagnosed illness, the appeal is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for Bell's palsy is denied.



REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Of record are VA treatment summaries, which indicate that the 
veteran was seen in December 1996 with a diagnosis of 
migraine headaches and in January 1997 with a diagnosis of 
osteoarthritis involving multiple sites.

The Board finds that the RO should attempt to obtain these 
records, as it has been placed on notice of records which may 
have a bearing on the veteran's claims of entitlement to 
service connection for headaches, a low back disorder, and a 
bilateral knee disorder.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The RO should obtain the VA detailed 
treatment reports from November 1996 to 
the present and associate them with the 
claims file.

2.  The RO should readjudicate the issues 
of entitlement to service connection for 
headaches, a low back disorder, and a 
bilateral knee disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



